Citation Nr: 1718131	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 70 percent disability rating for bilateral hearing loss, to include consideration of whether reduction of the disability rating to 30 percent effective from July 1, 2010 was proper.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the rating for bilateral hearing loss from 70 percent to 30 percent effective from July 1, 2010.

In Board decisions dated June 2011, March 2013, and November 2013, the Veteran's claim was remanded to the RO for further development.  In a May 2014 decision, the Board determined that the rating reduction from 70 percent to 30 percent for bilateral sensorineural hearing loss was proper.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was vacated, pursuant to a January 2015 Joint Motion for Remand, on the basis that the Board did not adequately discuss whether the improvement in the Veteran's service-connected bilateral hearing loss disability reflected an improvement in the ability to function under the ordinary conditions of life and work.

In a November 2015 decision, the Board again denied the Veteran's claim of entitlement to restoration of a 70 percent rating for bilateral hearing loss.  The Veteran appealed the denial to the Court.  In a November 2016 Memorandum Decision, the Court vacated the Board's November 2015 decision, and remanded the matter to the Board for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.






REMAND

As described above, the November 2016 Memorandum Decision vacated and remanded the Board's November 2015 decision with respect to the issue of entitlement to restoration of a 70 percent disability rating for bilateral hearing loss.

In the November 2016 Memorandum Decision, the Court determined that the Board provided an inadequate statement of reasons or bases for not affording the Veteran a medical examination to determine whether his bilateral hearing loss had actually improved.  The Court explained, "the Board's discussion of the appellant's inconsistent usage of hearing aids is not consistent with the law."  The Court noted that the Board "decided not to provide the appellant an examination because the inconsistent use of the appellant's hearing aids indicated an improvement in hearing.  Yet, the Board's finding of material improvement was based upon a mechanical application of the rating schedule."  The Court found, "[i]t is unclear how the appellant's use of hearing aids is relevant to the question of whether the appellant is entitled to a medical examination, particularly when the hearing tests provided by VA tests veterans without the use of hearing aids."  Therefore, the Court concluded that "because the Board affirmed a reduction in rating without following the applicable law, the reduction is void ab initio."

Thus, in compliance with the November 2016 Memorandum Decision, the Board finds that the Veteran should be afforded a VA examination with medical opinion to determine whether, at the time of the April 2010 rating reduction decision, his service-connected bilateral hearing loss had undergone actual improvement and improvement under the ordinary conditions of life and work, when compared to the severity of hearing loss at the time of the May 2009 VA fee-basis examination.

To ensure that all due process requirements are met and the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination, by an audiologist or appropriate physician, for evaluation of his service-connected bilateral hearing loss.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated professional, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner must provide numeric interpretation of any hearing tests conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (utilizing the Maryland CNC list) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should also fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.

After a thorough review of the evidence of record and examination of the Veteran, the examiner should provide an opinion as to whether, at the time of the April 2010 rating reduction decision, the Veteran's service-connected bilateral hearing loss demonstrated actual improvement including improvement under the ordinary conditions of life and work; particularly, when compared to the severity of hearing loss at the time of the May 2009 VA fee-basis examination.

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

